Citation Nr: 1754822	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  14-10 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating for service-connected left knee degenerative joint disease (DJD) with lateral instability, currently evaluated as noncompensable,  to include the propriety of the reduction of a 10 percent rating to a noncompensable rating, effective July 1, 2012.  

2.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to February 1981.

By way of procedural history, the December 2011 rating decision, and as relevant here, the RO proposed that the 10 percent disability rating for left knee DJD with lateral instability be decreased to noncompensable.

This appeal is before the Board of Veterans' Appeals (Board) from an April 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which reduced the disability rating for left knee DJD with lateral instability to noncompensable, effective July 1, 2012.  The Veteran appealed; the RO characterized the appeal as one of entitlement to an increased rating.

During the pendency of the appeal, in a December 2013 rating decision, the RO granted a higher disability rating of 20 percent, effective November 6, 2013, for left knee DJD with limited flexion.  

The Veteran testified before the undersigned Veterans Law Judge at an April 2017 Central Office hearing, and a transcript of this hearing is of record.

The United States Court of Appeals for Veterans Claims (Court) has held that a request for TDIU is part and parcel of a higher rating when raised by the record. Rice v. Shinseki, 22 Vet. App. 447 (2009).   During the hearing, the Veteran asserted that his service connected disabilities impacted his ability to work and he ultimately had to resign from his job in 2014.  The Board therefore infers a claim for a TDIU and has added it to the instant appeal as reflected on the title page of this decision.

The issue of entitlement to higher disability rating for left knee DJD with lateral instability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The RO did not consider required regulatory provisions and denied the Veteran due process in its April 2012 rating decision, which reduced the Veteran's rating for his service-connected left knee DJD with lateral instability from 10 percent to noncompensable, effective July 1, 2012.


CONCLUSION OF LAW

The April 2012 rating decision, which reduced the Veteran's rating for his service-connected left knee DJD with lateral instability from 10 percent to noncompensable under Diagnostic Code 5257, is void ab initio; the criteria for restoration of the 10 percent rating for this disability are met at all times since July 1, 2012.  38 C.F.R. §§ 3.105, 3.344 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Procedural Due Process

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C. §§ 5103 and 5103A (2012), and implemented in part at 38 C.F.R § 3.159 (2017), amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  However, a rating reduction stems from an action initiated by the RO, not the Veteran, and the reduction is not a claim or application for benefits under the VCAA.  Thus, the notice and assist provisions of the VCAA do not apply to a rating reduction.  Instead, with a rating reduction, VA must comply with the notice procedures of 38 C.F.R. § 3.105(e) (2017).

The provisions of 38 C.F.R. § 3.105(e) allow for a rating reduction when warranted by the evidence, but only after following certain procedural guidelines.  The RO must issue a rating action proposing the reduction and setting forth all material facts and reasons for the reduction.  The Veteran must then be given 60 days to submit additional evidence and 30 days to request a predetermination hearing.  Then, a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e), (i) (2017).

In December 2011, the RO issued a rating action proposing a reduction for left knee DJD with lateral instability from 10 percent to noncompensable, and setting forth all material facts and reasons for the reduction.  In the notice letter accompanying the rating action, the RO informed the Veteran that he had 60 days to submit additional evidence showing that his compensation payments should be continued at their present level, and 30 days from the date of the notice letter to request a predetermination hearing.

The Veteran did not request a predetermination hearing, but did submit additional evidence within the 60-day period.  After considering this new evidence, in an April 2012 rating decision, the RO implemented a reduction from 10 percent to noncompensable, effective July 1, 2012.

Therefore, VA complied with the procedural due process requirements of 38 C.F.R. § 3.105(e), and there is no prejudice to the Veteran in adjudicating this appeal.


II.  Rating Reduction

In this case, the Veteran disagrees with the reduction of the disability rating of his left knee DJD with lateral instability.  In an April 2011 rating decision, the RO granted service connection for DJD of the left knee with lateral instability and assigned a 10 percent rating, effective January 27, 2010.  In December 2011, based on an August 2011 VA examination, the RO proposed to reduce the Veteran's rating to noncompensable.  In its April 2012 rating decision, the RO reduced the rating from 10 percent to noncompensable, effective July 1, 2012.  The Veteran appealed, asserting that he wanted a higher rating (10 percent or higher).  The RO characterized the issue as one of entitlement to a compensable rating for DJD of the left knee with lateral instability.

Generally, a disability rating will not be reduced unless an improvement in the disability is shown to have occurred.  See 38 U.S.C. § 1155.  When a RO makes a rating reduction without following the applicable regulations, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288, 292 (1999).

For ratings in effect for less than five years, adequate reexamination that discloses improvement in the disability warrants reduction in rating.  See 38 C.F.R. § 3.344(c) (2017).  The evidence must reflect an actual change in the Veteran's condition and not merely a difference in the thoroughness of the examination or in the use of descriptive terms.  38 C.F.R. § 4.13 (2017).  The evidence must show that the improvement in the disability actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  38 C.F.R. §§ 4.2, 4.10 (2017).  In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction evidence may be considered to determine whether the condition had demonstrated actual improvement.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  Furthermore, rating reduction cases must be based upon a review of the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2017); Brown v. Brown, 5 Vet. App. 413, 420-21 (1993).

A review of the RO's April 2012 decision, the March 2014 Statement of the Case (SOC), and the December 2016 Supplemental Statement of the Case (SSOC) shows that the RO appears to have essentially analyzed the issue of reduction of the 10 percent rating just as it would a claim for an increased rating.  Specifically, the SOC and SSOC do not list the provisions at 38 C.F.R. §§ 3.105 and 3.344, and the RO's analyses in its April 2012 rating decision, March 2014 SOC, and December 2016 SSOC only discussed that there was no evidence of instability or recurrent subluxation, pursuant to Diagnostic Code 5257.  The RO completely failed to discuss the provisions of 38 C.F.R. § 3.344 in its analysis.  Of particular note, its analysis did not discuss the issue of whether there was "an actual improvement in the Veteran's ability to function under the ordinary conditions of life and work."  Id.; Brown, 5 Vet. App. at 413.  As such, it does not appear that the RO's analysis was in compliance with 38 C.F.R. § 3.344 and Brown.

The Court has stated that both decisions by the RO and by the Board that do not apply the provisions of 38 C.F.R. § 3.344, when applicable, are void ab initio (i.e., at their inception).  Lehman v. Derwinski, 1 Vet. App. 339 (1991); Peyton v. Derwinski, 1 Vet. App. 282 (1991); Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992); Brown, 5 Vet. App. at 413; see also Hayes v. Brown, 9 Vet. App. 67, 73 (1996) (where VA reduces the appellant's rating without observing applicable laws and regulations the rating is void ab initio and the Court will set aside the decision).

Since the rating decision that accomplished the reduction of the 10 percent rating for the Veteran's service-connected left knee DJD with lateral instability did not properly apply the provisions of 38 C.F.R. § 3.344, the reduction is void.  The appropriate remedy in this case is a restoration of the 10 percent rating effective on the date of the reduction.  See Hayes, 9 Vet. App. at 73 (improper reduction reinstated effective date of reduction).

Accordingly, the Board finds that restoration of the 10 percent rating for the Veteran's left knee DJD with lateral instability, effective July 1, 2012, is warranted.

ORDER

Restoration of the 10 percent disability rating for a service-connected left knee DJD with lateral instability is granted, effective July 1, 2012, subject to the laws and regulations governing the award of monetary benefits.





REMAND

The Board herein has restored the 10 percent rating for left knee DJD with lateral instability.  On remand, an updated examination should be afforded to him to assess the current severity of the disability.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran the appropriate notice as to how to substantiate a request for a TDIU, and provide him with a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for completion, with instructions to return the form to the RO.

2.  Then, after updating any outstanding VA medical records, schedule the Veteran for a VA examination to determine the current nature and severity of his left knee DJD with lateral instability.   All indicated tests and studies should be accomplished and the findings reported in detail.  The claims file must be made available to and reviewed by the examiner.

The examiner is asked to examine the Veteran, review his claims file, and then respond to the following:

(a) Indicate all current symptoms associated with the Veteran's service-connected left knee disability with lateral instability.   

(b) Test and report the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the joint in question and the paired joint. 

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, s/he should clearly explain why that is so. If an opinion cannot be given without resorting to mere speculation, the VA examiner should state so and further provide a reason for such conclusion. 

(c) In reporting the range-of-motion findings, comment on the extent of any painful motion, at which measurement the pain begins, functional loss due to pain, weakness, excess fatigability, and additional disability during flare-ups.  Any additional loss of motion with repetitive movement or with flare-up must be noted. 

(d) Inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups.  Estimate the effect of all functional losses, including due to flare-ups, by equating the disability experienced due to such losses to additional loss of motion (stated in degrees) beyond what is shown clinically. 

(e) Indicate the presence of any lateral instability and/or recurrent subluxation in the Veteran's left knee, and state whether such instability is slight, moderate, or severe.  

If the Veteran is unable to perform joint stability testing, please indicate why and approximate any instability based on the examination, if at all possible.

(f) Address any functional impairment/limitations, if any, associated with the Veteran's service-connected left knee DJD with instability, specifically in terms of his ability to perform sedentary and physical work-like or occupational tasks. 

All opinions should be supported by a clear explanation.

3.  After undertaking any other development deemed appropriate, readjudicate the Veteran's increased rating claim for left knee DJD with lateral instability and for a TDIU.  If any benefit sought is not granted, the Veteran and his representative must be furnished with an SSOC and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


